

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.32












































AMENDMENT NO. 2
PRODUCTION SHARING CONTRACT
FOR BLOCK CB-ON/2




This Amendment No. 2 to the Production Sharing Contract for Exploration Block
executed on 12th day of April, 2000, (hereinafter referred to as “Amendment No.
2”), is made at New Delhi on this ___day of __________, 2007.


BY AND BETWEEN


1.  
THE PRESIDENT OF INDIA, acting through the Joint Secretary, Ministry of the
Petroleum and Natural Gas, Government of India having its office at Shastri
Bhawan, Dr. Rajendra Prasad Marg, New Delhi 110 001, India (hereinafter referred
to as “Government”) of the FIRST PART;





AND


2.  
OIL & NATURAL GAS CORPORATION LIMITED, a body corporate incorporated under the
Companies Act, 1956, having its registered office at Jeevan Bharti Building
Tower II, 124, Indira Circus (Connaught Circus), New Delhi (hereinafter referred
to as “ONGC”), of the SECOND PART;




-  -
 
 

--------------------------------------------------------------------------------

 

AND


3.  
GUJARAT STATE PETROLEUM CORPORATION LTD., a body corporate  incorporated under
the Companies Act, 1956, having its registered office at GSPC Bhavan, 3rd Floor,
North Wing, Sector 11, Gandhinagar, (hereinafter referred to “GSPC”) of the
THIRD PART;



AND


4.  
GEOGLOBAL RESOURCES (BARBADOS) INC., a body corporate incorporated under the
laws of Barbados, having its registered office at Chamberlain Place, Broad
Street, Bridgetown, Barbados, and whose corporate offices is at Suite 310, 605 –
1st Street S.W., Calgary, Alberta, T2P 3S9, Canada (hereafter referred to as
“GGRB”), of the FOURTH PART.



(The Government, ONGC, GSPC & GGRB shall hereinafter be referred to as such, or
collectively as “Parties” and singularly as “Party”, as the case may be.)


The expressions of ONGC, GSPC & GGRB shall unless it be repugnant to the meaning
or context thereof be deemed to mean and include their respective successors,
assigns as permitted under Article 28 of the Production Sharing Contract in
relation to which this Amendment is being executed.


WHEREAS:


A.  
The Government, ONGC, GSPC & HOEC executed a Production Sharing Contract on the
12th day of April, 2000 (hereinafter referred to as the “Production Sharing
Contract”) in respect of Block CB-ON/2 with the following respective
Participating Interests:



GSPC
Fifty percent (50%)
HOEC
Fifty percent (50%)



B.  
Upon completion of Phase-I of exploration activity as defined under the
Production Sharing Contract for CB-ON/2 block, HOEC withdrew from the further
commitment made under the Production Sharing.  GSPC, however, expressed its
willingness to enter into Phase-II with 100% Participating Interest which has
been approved by Government of India vide letter No. O-19024/15 2000-ONG/D.V
dated 28.11.03.

 
C.  
The Production Sharing Contract was amended by Amendment No. 1 dated January 13,
2005 to reflect the revised participating interest in Block CB-ON/2.

 

-  -
 
 

--------------------------------------------------------------------------------

 

D.  
GPSC is the Operator of the CB-ON/2 exploration block with a 100% Participating
Interest.

 
E.  
The Government has agreed vide Letter No. DGH/PSC/GSPCL/CB-ON/2/PI dated the
28th day of August, 2006, for the assignment of 20% (Twenty Percent)
Participating Interest given by GSPC in respect of exploration Block CB-ON/2 to
GGRB. With this assignment by GSPC to GGRB the respective participating interest
of GSPC and GGRB are as follows:



GSPC
Eighty percent (80%)
GGRB
Twenty percent (20%)



F.  
The parties now wish to execute this Amendment No. 2 to the Production Sharing
Contract to record the amendments and modifications of the Production Sharing
Contract, consequent to the assignment referred hereinabove.



NOW THEREFORE THIS AMENDMENT NO. 2 WITNESSTH AND THE PARTIES AGREE AS FOLLOWS:


1.           DEFINITION


Any word or expression used in this Amendment No. 2, but not defined herein
below or elsewhere in this Amendment No. 2, shall bear the meaning ascribed to
it in the Production Sharing Contract.


2. AMENDMENTS TO THE PRODUCTION SHARING CONTRACT.


 
a)
In the cover page description of the parties, the following shall be
incorporated.



“AND


GEOGLOBAL RESOURCES (BARBADOS) INC.”


 
b)
In the description of the parties in the Preamble to the Production Sharing
Contract, the description of GGRB stands incorporated and the Preamble shall be
substituted as given below:



“GEOGLOBAL RESOURCES (BARBADOS) INC., a company incorporated under the laws of
Barbados, whose registered office is at Chamberlain Place, Broad Street,
Bridgetown, Barbados, and whose corporate office is at Suite 310, 605 – 1st
Street S.W., Calgary, Alberta, T2P 3S9, Canada, which expression shall include
its successors and such assignees as are permitted under Article 28 of the PSC,
of the FIFTH PART.”


 
c)
In Article 36.1 the following entry for GGRB shall stand incorporated.



“(e)          GEOGLOBAL RESOURCES (BARBADOS) INC.:


Suite 310, 605 – 1st Street S.W,
Calgary, Alberta, T2P 3S9, Canada
Tel: 1-403-777-9250
Fax: 1-403-777-9199
Attn:                      Jean Paul Roy, President”


 
d)
In the cover page to Appendix C Accounting Procedure to the Production Sharing
Contract, the following shall be inserted:



“AND


GEOGLOBAL RESOURCES (BARBADOS) INC.”


3. EFFECTIVE DATE


The provision of this Amendment No. 2 shall commence and be effective from the
date of Government’s approval of assignment being August 24, 2006, (the
“Effective Date”).


4. EFFECT OF THIS AMENDMENT


a)  
Upon execution of this Amendment No. 2 effective from August 24, 2006 GGRB shall
be entitled to and shall assume 20% (Twenty Percent) Participating Interest in
the Production Sharing Contract and shall be liable to the extent of 20% of
Participating Interest in the same manner, and to the same extent as GSPC was
entitled to, prior to the receipt of Government approval and execution of this
Amendment No. 2.



b)  
GSPC shall be discharged from its obligations pursuant to the Production Sharing
Contract only to the extent of the aforesaid 20% of Participating Interest,
assigned to GGRB.



5. MISCELLNEOUS


 
a)
The Amendment No. 2 shall constitute an integral part of the Production Sharing
Contract.



 
b)
GSPC & GGRB jointly and severally undertake in indemnify the Government of India
against any costs, interest, claims, damages, expenses, and/or losses incurred
and shall indemnify and reimburse any and all costs, interest, claims, damages,
expenses, losses incurred by any party to the Contract as a result of execution
of this Amendment No. 2 to the Production Sharing Contract. GGRB further
covenants and undertakes to agree to be bound by the terms and conditions of the
Production Sharing Contract including the assumption of obligations, under the
Production Sharing Contract to the extent of 20% (Twenty Percent) Participating
Interest, from the Effective Date of Amendment No. 2. GGRB further undertakes to
furnish


-  -
 
 

--------------------------------------------------------------------------------

 

 
guarantees and/or other document(s) as per the terms of the Production Sharing
Contract.



 
c)
Except to the extent specified in this Amendment No. 2, all other terms of the
Production Sharing Contract shall remain unchanged and nothing contain herein
shall change or alter, in any manner whatsoever, the validity, enforceability
and interpretation of the Production Sharing Contract



 
d)
The Production Sharing Contract, except amended hereby, shall remain in full
force and effect.



 
e)
GSPC acknowledges and agrees that it shall remain liable in respect of the 20%
(Twenty percent) Participating Interest assigned by it to GGRB in respect of
liabilities, costs or charges arising or resulting from the events prior to the
Effective Date of Amendment No. 2.



6.           WARRANTY


 
GSPC, within the scope of the Production Sharing Contract and from the Effective
Date of Amendment No. 2, does hereby bind itself, its successors and assignees
to warranty and forever defend all and singular to the extent of 20% (Twenty
Percent) Participating Interest assigned to GGRB, its successors and permitted
assignees, against every person whomsoever.



7.
This Amendment No. 2 shall be governed by and construed in accordance with the
laws of India.




-  -
 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS AMENDMENT TO BE EXECUTED BY
THEIR DULY AUTHORISED REPRESENTATIVE(S) ON THE DATE AND YEAR FIRST ABOVE
WRITTEN.


In the Presence of:
 
SIGNED AND EXECUTED FOR & ON BEHALF OF:
PRESIDENT OF INDIA
                   
Per:
 
WITNESS
   
[Name]
     
[Title]
           
Per:
 
WITNESS
   
[Name]
     
[Title]



In the Presence of:
 
SIGNED AND EXECUTED FOR & ON BEHALF OF:
GUJARAT STATE PETROLEUM CORPORATION LIMITED
                   
Per:
 
WITNESS
   
[Name]
     
[Title]
           
Per:
 
WITNESS
   
[Name]
     
[Title]





In the Presence of:
 
SIGNED AND EXECUTED FOR & ON BEHALF OF:
GEOGLOBAL RESOURCES (BARBADOS) INC.
                   
Per:
 
WITNESS
   
[Name]
     
[Title]
           
Per:
 
WITNESS
   
[Name]
     
[Title]




-  -
 
 

--------------------------------------------------------------------------------

 
